I should like, on behalf of the Malawi delegation, to congratulate Ambassador Garba on his unanimous election to the president of- forty-fourth session of the General Assembly. He brings with him to that important position well-tested political and diplomatic skills, as well as a widely acknowledged wealth of experience in international affairs. We are already aware of his outstanding achievements in the many important posts he has held in the service both of his own country and of international organizations, including the United Nations, relating to the promotion of international understanding and co-operation. are more than confident, therefore, that under his leadership and guidance the Assembly will be able to achieve success by aiming for pragmatic resolutions in its work. I should like to assure him of the Malawi delegation's full co-operation at all times.
My delegation also congratulates his predecessor, Mr. Dante Caputo, former Minister of Foreign Affairs of Argentina, on the effective manner in which he presided over the forty-third session. during that session the General Assembly was able to accomplish almost ail of the work that had been assigned to it. We believe that much of the success was due to the business-like manner in which Mr. Caputo approached the duties and responsibilities entrusted to him, as well as the firmness and fairness with which he directed the Assembly's deliberations. My delegation wishes him well in all his future endeavours.
I should like to express the Malawi Government's satisfaction at the manner in which the Secretary-General, Mr. Perez de Cuellar, has continued to manage and direct the affairs of the United Nations. The past 12 months have seen yet greater efforts to ensure further improvement in the operations of the organization and in the management of its financial and other resources. Meanwhile, we note the patience and diligence with which the Secretary-General and his staff have carried out the mandates already given them by the General Assembly and the Security Council, especially in respect to the solution of already existing problems. We have also noted with satisfaction the timely initiatives taken by the Secretary-General to facilitate the search for formulas for solutions to the problems that have emerged since the last session of the Assembly, thus effectively helping to reduce international tensions and conflicts while at the same time promoting understanding and co-operation.
My delegation wishes to assure fee Secretary-General and his staff of the Malawi Government's full support for their invaluable contribution to the preservation of international peace and to the promotion of international understanding, co-operation and development. My delegation would like to express its sense of encouragement at the many signs of apparently positive developments we have observed during the past 12 months in the sphere of international peace. For, while some incidents of tension and conflict have occurred during that period, in general the international atmosphere seems to have been marked by relative tranquillity.
Although there would seem to be cause for optimism on the political plane, the situation in the economic sphere does not, alas, seem to have provided us with as much reason to feel the same kind of encouragement. while some very interesting initiatives undertaken or proposed by countries of the industrialised North have been noted, North-South relations have remained unbalanced in favour of the North. At the same time the economic situation of most developing countries has continued its rapid deterioration, wife the consequent threat to their political and social stability.
The Malawi delegation wishes to join those who have spoken earlier in expressing pleasure and encouragement at fee fact feat a number of questions of conflict and disputes that have preoccupied the international community may very soon be removed from the Assembly's agenda. In this context we have in mind, among others things, the question of the Territory of Namibia, which, under the supervision of fee United Nations, now seems well advanced on the road to independence. We in Malawi welcomed the news of the successful conclusion of the agreements signed in New York in December 1988, which provided for fee withdrawal of Cuban and South African troops from Angola and facilitated the implementation of Security Cornell resolution 435 (1978) en fee independence of Namibia, 
Despite some of the difficulties that threatened to derail the process of transition in Namibia, we believe that it can now be confidently expected that the elections for the Constituent Assembly will take place in November, as scheduled, and that in the New Year the new State of Namibia will finally be born. Of those who might still feel tempted to impede the process of transition to independence we ask these questions. Have the people of Namibia not waited long enough for their country's independence? Have the people of Namibia not already paid more than sufficiently for their own birthright to freedom?
We would like to pay a special tribute to fee Secretary-General and to those serving in the United Nations Transition Assistance Group (UNTAG) for their courage and determination in striving for the faithful implementation of the independence process in accordance with Security Council resolution 435 (1978). For its part, and in recognition of fee importance of this independence process, as well as in the hope of actively helping to ensure its fulfilment, my country has decided to join the Organization of African Unity Observer Group in Namibia. Meanwhile, the Malawi delegation looks forward to seeing Namibia take its place in the Assembly at its next session.
When I had the honour of addressing the Assembly at the forty-third session I observed that most of the breakthroughs that had been achieved on a number of political questions during the previous 12 months were due mainly to co-operation between fee superpowers, fee United States of America and the Union of Soviet Socialist Republics. In this connection we expressed the hope that the two super-Powers would also turn their attention to two of fee seemingly most intractable problems confronting the international community: namely, the political deadlock in the Middle East and the dangerous situation in southern Africa arising from South Africa's campaign to preserve its policy of apartheid.
We in Malawi have noted with much encouragement the apparent indications that the super-Powers may indeed have begun to co-operate on these issues, for some very significant new developments have occurred, hinting at the possibility of new approaches to the two questions.
With regard to southern Africa we have witnessed during the past 10 months a number of encouraging developments. For us in Malawi, perhaps the most significant aspect of those developments is the apparent new desire for peaceful, negotiated solutions to existing political disputes and conflicts.
In this context we welcomed the agreement in June by the leaders of Angola and ON IT A - the Onion for the Total Independence of Angola - which provides for a cease-fire between the Angolan military forces and those of UN IT A and also calls for negotiations foe a settlement of the political differences between the MPLA Government and UNITA.
My delegation has noted that despite the difficulties that have impeded progress efforts continue in the search for ways to resume the process of negotiation. We support those efforts because we believe that negotiation is the only vehicle for reaching a permanent, equitable settlement.
We have been similarly encouraged by recent positive announcements with regard to the political situation in Mozambique. Far too many human lives and too much invaluable property have been lost, while Mozambique's social and economic development has been severely impeded as a result of the insurgency by RENJIMO rebels during the past 14 years. We believe that it is time that the people of Mozambique were finally able to begin to enjoy the peace, stability and socio-economic development that they had expected to come after their long and bitter war of liberation.
As one of the neighbouring countries that have also borne part of the brunt of the conflict in Mozambique Malawi fervently hopes feat the invitation issued by President Joachim Chissano to RENJMO to join his Government in seeking a negotiated solution will bear fruit. We support the Mozambique Government's bold initiative on this matter. I should therefore like to take this opportunity to declare Malawi's readiness to render such assistance as it can to contribute to the furtherance of the current initiatives and to their successful conclusion.
The countries in our sub region of southern Africa are very closely interlinked, historically, politically, socially and economically. Consequently, instability or conflict in any one country invariably has an effect on the others as well. We have already seen fee damaging impact that fee conflicts in Angola and Mozambique have had on neighbouring countries. Similarly, the tensions and conflicts engendered by apartheid inside South Africa have left an indelible mark on all the southern African States. Therefore, any further escalation of the violence that now pervades that country would in our view not only have adverse implications for the future development of South Africa itself but also greatly worsen fee political and economic difficulties now being experienced by its neighbours.
It is for this reason that we in Malawi have welcomed the signs of apparent rethinking by the Government, as well as by some anti-apartheid movements, on how best to bring about political change in South Africa. We wish to express the hope that these developments will provide the much-needed impetus for a rapid movement towards a solution to the problem.
Wife regard to the Middle East, we in Malawi believe that the declaration last December by fee Palestine Liberation Organization (PLO) of its recognition of the State of Israel removed the main obstacle to any meaningful search for a solution to the political problems of that region. But that declaration, in our view, constitutes only one of the prerequisites for any permanent and equitable solution. The others include the right of the State of Israel, as well as all other States in the region, to live within secure and recognized boundaries and the right of the Palestinian people to their own homeland.
.We note that in the wake of the PLO declaration recognizing the State of Israel and affirming that organization's readiness to enter into a dialogue on the political future of the Palestinian people a number of interesting proposals have been presented on how to resolve the problems of the Middle East. We welcome the dialogue, both direct and indirect, between the various parties to the Middle East question that has been reported in recent months, and we sincerely hope that all these developments will continue and that they will contribute towards a universally acceptable formula for solving the Middle East problem.
Another matter that we believe needs the concerted attention of the major Powers, particularly the super-Powers, is the situation in Lebanon. In this connection we are pleased to note the resumption of the pan-Arab efforts to bring the two sides in that country's 13-year-old civil war together to negotiate a permanent peace agreement. None the less, we wish to appeal to all those with an interest and influence in the Lebanese situation to give this question the most urgent attention. In the mean time, we should like to observe that in order to be viable any solution to this question must include the total withdrawal of all foreign troops and other foreign elements from Lebanon. For until all external forces end their physical presence in that country and refrain from encouraging inter communal rivalry among the Lebanese people, peace will not return to that land. He therefore appeal to all of Lebanon's neighbours to respect its sovereignty and refrain from interfering in its internal affairs.
with regard to the problem of Western Sahara, we are encouraged by the continuing co-operation between the United Nations and the organization of African Unity (OAU). Indeed we welcome some of the Secretary-General's most recent initiatives on this matter. However, the Malawi delegation notes with deep regret that, despite the optimism which was engendered by Morocco's and the POLISARIO's acceptance last year of Mr. Perez de Cuellar's proposals for bringing about a solution to the question, there has apparently been no further progress. He believe that time is of the essence, and that the time to act is now.
My delegation continues to be optimistic that lasting peace will eventually come to the various parts of the world currently locked in conflicts. The Malawi Government therefore supports the continuing efforts aimed at finding solutions in the various other areas of tension and conflict in the Mediterranean, Asia and in South-East Asia and in Central America. We especially welcome the withdrawal of all foreign troops from some of these areas as a first step towards finding durable . and lasting solutions to their respective problems.
While the resolution of all these existing regional conflicts - as well as others that might yet occur - could bring some peace, this in our view would not by itself assure permanent peace or guarantee international security. It is necessary to eliminate the causes of differences between nations, as well as the tools of war that tend to encourage nations to turn differences and tensions into armed conflict. Hence to us the adage that "If you want peace, prepare for war" is no longer a sound principle upon which nations should base their security. We believe, rather, that security today demands that the adage be chanced to "If you want peace, prepare for peace".
In this context, the Malawi delegation is encouraged to note that concerted international effort in search of ways to bring about total and comprehensive global disarmament remains a high priority, despite the many setbacks often encountered. We applaud the important role the United Nations plays in keeping this question at the centre of International attention.
We are also encouraged by the steady increase in co-operation between the super-Powers in matters of disarmament. The initiatives and measures they have embarked upon, or on which agreements have been reached, in particular with respect to the elimination or the reduction of certain types and classes of weapons in their own respective arsenals, have had a positive effect on the world-wide campaign for disarmament.
Permit me, however, to express the Malawi Government's hope that the super-Powers will realize that, while the elimination of all types of arms is indeed necessary and urgent, the use of outer space only for purposes that will increase man's knowledge of his world in order to promote development and welfare here on his own planet will enhance the desired goal of global disarmament and security.
It is a matter of concern to my delegation that the situation on the economic front, especially for the majority of the developing countries, has continued to worse) despite clear warnings of the frightful implications for global peace and security. The debt burden plaguing the developing countries has reached a crisis point; the reverse net flow of funds from developing to developed countries now runs into billions of dollars. The terms of trade have become totally unrealistic. The prices of primary goods produced by the countries of the developing South have continued their downward spiral, while higher tariff barriers against their finished goods have risen in the markets of the developed countries of the world.
We have of course closely followed developments since the Montreal Declaration by the industrialized group of States in 1988, and we have also noted with some interest recent initiatives, including those taken by the United States of America, Canada and France, aimed at easing the difficulties of countries facing heavier debt burdens.
Welcome as such initiatives may be, they can only serve as palliatives in the face of the enormous economic problems facing the affected countries. Moreover, we are rather uncertain about the helpfulness or justice of the conditionalities, such as the acceptance of an externally prescribed structural adjustment programme, attached to some of these initiatives. It is especially so in view of the now accepted fact of the non-universal applicability or effectiveness of adjustment schemes. Indeed, even where there has been an apparent positive effect, such as in the seemingly successful balancing of national books of accounts, the social cost of implementing such programmes has been very high and fraught with great political risks for the Governments concerned.

My delegation wishes to recall that in its mid-term review in 1988 of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990, the General Assembly pointed out the consensus that the structural adjustment programmes currently prescribed by such international financial institutions as the International Monetary Fund, especially in the case of Africa, have tended to exacerbate rather than ameliorate the economic situation plaguing the continent.
It was for that reason that the African States took the initiative to consider the possibility of alternative adjustment programmes or mechanisms. The African Ministers of Finance and Economic Planning recently adopted, and the OAU Heads of State or Government Summit endorsed, the Alternative Strategy for African Economic revitalization Framework. The second session of the Economic and Social Council has already considered that Strategy, which is due to be presented before this Assembly. It has been studied by experts from international financial institutions, including the International Monetary Fund and the World Bank, which found it viable as an alternative to the current structural adjustment mechanism. The Malawi delegation sincerely hopes that the General Assembly will find it possible to lend it its support.
In the light of factors such as that Strategy and other alternative ways of dealing with the economic problems, the Malawi delegation considers that the insistence upon programmes presented by the International Monetary Fund and the World Bank as pre-conditions for receiving economic relief is not completely helpful or fully just.
The economic crisis facing the developing countries cannot, as experience has shown, be redressed by merely looking at only one aspect in isolation of other aspects. We have consistently stated that the most effective way to deal with the problem is to approach it in a global manner, addressing all of its aspects together, both from the perspective of the developing countries and also from that of the developed countries. Only in that way can a comprehensive and effective formula for solving the existing problems be reached. It is for this reason that my delegation looks forward to the special session of the General Assembly on economic co-operation to be held in April 1990. It is our sincere hope that the special session will provide an opportunity for the creditor nations of the North and the debtor States of the South to work together in finding better solutions to these problems. As has been observed by economic and development experts, the problems currently afflicting developing States have an equally negative impact on the economies of the developed. A resolution of these problems would therefore be of mutual benefit to all. The onus of finding an effective solution is ipso facto, the mutual responsibility of both developed and developing countries.
On behalf of the Malawi Government my delegation wishes to express its satisfaction over the apparent improvement in the financial resources of our organization. We are also encouraged to learn from the Secretary-General's annual report that greater effort has been made by member States with arrears on the regular budget to settle their accounts, we also note that the programme of restructuring, begun in 1987, is proceeding smoothly and in most cases is producing the desired effects.
The United Nations ability to function effectively and provide the various services it has been mandated to perform depends on having adequate financial and human resources. The continued improvement in the level of funds available to the organization, and the improvement in the quality of the personnel who serve it, assure us that the United Nations will be able to continue to provide the invaluable assistance that is so important in enabling countries such as Malawi to carry out their national programmes for social and economic development.
In this context, I would avail myself of this opportunity to express the Malawi Government's appreciation for the assistance it has continued to receive from the United Nations. My Government is particularly grateful at this time for the special assistance that has been rendered through various inter-agency programmes co-ordinated by the United Nations high Commissioner for Refugees in connection with the refugee problem which continues to confront Malawi. In this connection I should further like to express the Malawi Government's encouragement and satisfaction with the co-operation which it has also received from bilateral and other donors.
As the General Assembly might be aware, Malawi has since 1986 provided refuge for Mozambican refugees, who now number about 700,000, which is equivalent to about 8 per cent of our national population. While we are most willing to offer hospitality and refuge to our brothers and sisters, Malawi's economic capacity is very limited and the large number of refugees has seriously strained the country's socio-economic infrastructure.
This Assembly might wish to know that as a result of the influx there has arisen a problem of internal displacement of Malawians who have been compelled to move from the areas now occupied by the refugees. This has created even greater problems for the Government because, while external assistance has been generous, it could not address the problems of land.
Permit me to inform donor agencies, both bilateral and multilateral, that in the case of Malawi the assistance being provided for the refugee community cannot be and is by no means re-channelled to benefit the indigenous people of Malawi. It is for this reason that my delegation would wish to appeal once again, on behalf of the Malawi Government, for increased international assistance so as to enable it to provide relief for refugees who have flocked to Malawi.
In concluding my remarks, I should like to express once again to the President our best wishes for his own personal success and also for a very fruitful outcome to the Assembly deliberations.
